Citation Nr: 1537257	
Decision Date: 08/25/15    Archive Date: 09/04/15

DOCKET NO.  14-07 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION


The Veteran served on active duty from September 1983 to August 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran was in a motor vehicle accident during service and that he incurred muscle strain of the left lower back which resolved.  X-ray examination of the lumbosacral spine was negative for abnormalities and the Veteran's spine was normal on separation examination, with no report of symptoms of continued back pain by the Veteran.  

2.  The record establishes that the Veteran incurred a work-related injury to the low back in January 2000, 14 years after he separated from service.  

3.  The evidence shows a current diagnosis of degenerative disc disease and spinal stenosis of the lumbar spine.  

4.  There is no probative evidence linking the current degenerative disc disease and spinal stenosis of the lumbar spine to the Veteran's military service, to include as due to the motor vehicle accident and low back strain experienced therein.  


CONCLUSION OF LAW

A low back disorder, to include degenerative disc disease and spinal stenosis of the lumbar spine was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veteran has been provided the requisite notice with respect to his claim for service connection in a letter dated April 2011, which was provided prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; private medical records; VA medical records; a VA examination report, assisted the Veteran in obtaining evidence; and, afforded the Veteran the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Moreover, VA examinations were conducted in 2013 and are adequate.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of arthritis, service connection is granted if such diseases are manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran served in the Marine Corps from September 1983 to August 1986.  He filed his claim for service connection for a low back disorder in January 2011.  Service treatment records reveal that in April 1985, the Veteran was seen for emergency room treatment due to a motor vehicle accident, without loss of consciousness.  The Veteran stated that he felt "OK" at the time of the accident but after walking a short distance he noticed he had low back pain.  The examination revealed mild left lower paraspinal tenderness, but no tenderness over the spinous process.  The back was neurologically intact.  X-ray examination of the lumbosacral spine was normal.  All disc spaces were intact; there was no fracture and no evidence of arthritic changes.  Ultimately the diagnosis was muscle strain of the left lower back, and the Veteran was treated with limited duty and a follow-up evaluation.  

In a July 1986 service separation examination, the clinical evaluation of the spine was normal.  On the accompanying report of medical history, the Veteran indicated "no" to the question that asked if he had a history of recurrent back pain.  

Subsequent to service discharge, Worker's Compensation documents reveal that the Veteran incurred a work-related injury to his low back in January 2000, almost 15 years after he separated from service.  

A November 2003 private medical clinic note from the Harms Family Clinic indicates a past medical history of "degenerative disc disease which [the Veteran] attributes to an injury when he was a teenager.  A June 2004 note from the Harms Family Clinic specifically states that the Veteran was seen for a "follow up visit.  He had a back injury sustained in January of 2000 in which he injured his back while lifting some heavy objects."  The diagnosis was prolapsed intervertebral disc, with intermittent pain.  

An August 2004 private treatment record reveals that the Veteran was referred for additional evaluation for his low back pain.  The medical history provided from the Veteran reported "an injury while working at Double L about approximately four years ago.  This began his back pain, which at that time was reasonably tolerated, however recently has become more and more symptomatic."  After a full examination, including review of a recent magnetic resonance imaging (MRI) report, the diagnostic impression was that the Veteran "most likely injured himself in an industrial setting four years ago precipitating disc injury and discogenic disease, which has progressed and has now left him extremely symptomatic."  The August 2004 MRI report is of record and the reason for the examination was given as a "four-year history of low back pain, increasing in intensity."

April and June 2006 private treatment records reveal treatment of the Veteran's low back and radiating leg pain, with an epidural median branch block injection.  These treatment records identify the Veteran having right sided back and leg pain.  

VA treatment records dated in 2010 and 2011 reveal continued complaints of chronic low back pain.  The Veteran reported differing histories of his back pain at time reporting symptoms of pain dating back 10 years; 15 years; and at times reporting the in-service motor vehicle accident.  

A March 2011 VA nursing note reveals that the Veteran was attempting to get the medical provider to link his current back disorder to the motor vehicle accident during service, but the nurse noted the in-service lumbar x-ray showing normal results; the nurse asked the Veteran to provide more supporting documentation.   

In October 2011, a VA examination of the Veteran was conducted.  The diagnosis was degenerative disc disease and spinal stenosis of the lumbar spine.  The Veteran reported first having a problem with his back after service in 1997 or 1998 when he stood up from a chair and fell to the ground.  He reported that "I'm sure there were times before that I had some back soreness" but he didn't remember it being bad enough to seek treatment.  When asked about the 2000 work-related injury he stated that was the injury he reported above as happening in 1997, when he fell from standing and that shortly thereafter, he hurt his back at work with a lifting injury.  After a full examination and review of the evidence of the record the examiner's medical opinion was that Veteran's current low back disorder was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner referenced numerous records and medical history including the fact that the Veteran's muscle strain during service had resolved and that there was evidence of a post-service low back injury.  

A February 2013 note from a VA physician's assistant was submitted on a prescription form.  It states that the Veteran "has a history of motor vehicle rollover in 1985 and history of chronic back pain.  MRI L-spin shows multilevel lumbar spondylosis most pronounced at L4-L5, with severe spinal canal stenosis."  This note merely restates a facts already known, that the Veteran was in an accident during service and the current diagnosis of degenerative disc disease and spinal stenosis.  This note does not provide any nexus opinion, nor does it account for the documented post-service work related low back injury incurred by the Veteran.  This is not probative evidence providing a nexus to service.  

Private treatment records reveal that the Veteran's back pain was surgically treated in August 2013, with a bilateral hemilaminectomy, medial facetectomy, foraminotomy, and bilateral discectomy at L4-5 and L5-S1.  

In a letter dated December 2013, the Veteran's private spinal surgeon stated that "intraoperative findings included signs of disc and joint failure in the spine likely from past trauma."  The neurosurgeon further stated that the Veteran "has asked for my opinion if these findings could relate to injuries that he had while in the service.  It is my opinion that on a more likely than not basis on and the information that has been presented to me by the patient, that this is in fact the case."  However, this is the same physician in the August 2004 treatment record noted above that specifically noted an on-the-job injury four years earlier as the initial source of back pain.  Moreover, the December 2013 medical opinion does not account for the Veteran's documented history of post-service back injury or the normal findings on x-ray examination of the spine during service.  This medical opinion is not probative as it only is based solely upon the Veteran's report of limited facts and does not account for other documented medical history of post-service low back injury.  Reonal v. Brown, 5 Vet. App. 458 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In various statements the Veteran acknowledges that his service treatment records show a normal spine on separation.  He more recently asserts that he had low back pain on separation and thereafter, but that he did not seek treatment for back pain until the 2000 "injury."  The Veteran also submitted information from the internet related to the causes of a herniated invertebral disc.  While injury is a possible cause, mere wear and tear, and age are also indicated as causes.  

The Veteran had lumbar muscle strain during service as a result of injury during a motor vehicle accident in 1985.  He separated from service in August 1986 and his spine was found normal on his service separation examination.  He has a current low back disorder diagnosed as degenerative disc disease and spinal stenosis of the lumbar spine.  However, there is evidence of an intercurrent, post-service, work related low back injury in January 2000.  There is no probative evidence linking the current low back disorder to service or the injury incurred therein.  The only probative medical opinion of record is that contained in the VA examination which indicates no link.  The Board finds the VA examination and the opinion provided are adequate.  The examiner considered the Veteran's statements, reviewed the evidence of record, and conducted a physical examination prior to providing an opinion and the bases for that opinion.  The Board finds this evidence to the most probative evidence as to the issue on appeal.

The Veteran's statements are competent evidence as to what he experienced during service, to include back pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, his reports of experiencing back pain at separation from service and subsequent thereto are internally inconsistent, as well as inconsistent with the evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  The separation examination shows the Veteran's spine was normal on clinical evaluation and his reported medical history at that time was that he did not have low back pain.  Moreover, various medical records show that the Veteran reported onset of current symptoms of back pain was a decade after service, and that the Veteran at times related his back pain to the documented post-service injury.  

Although the Veteran contends that his low back pain symptoms continued since his discharge from service, post service medical records are negative for any complaints of a low back pain for almost a decade.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Upon review and consideration of all of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder, to include degenerative disc disease and spinal stenosis of the lumbar spine.  As such, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is not warranted.


ORDER

Service connection for a low back disorder, to include degenerative disc disease and spinal stenosis of the lumbar spine, is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


